Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/IB2018/059863, filed December 11, 2018, which claims benefit of foreign application IN201741044415, filed December 11, 2017.  Claims 1-14 are pending in this application and examined on the merits herein.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim requires that the ratio of benzethonium heparinate, inert solvent, and benzyl chloride ranges from 1:2:1 to 1:6:1.  However, the claim does not describe what units the ratios are calculated in, for example by volume, weight, or molar ratio.  Therefore it is unclear what combinations fall within the scope of this ratio, rendering the claim indefinite.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (US pre-grant publication 2002/0055621, cited in PTO-1449)
The claimed invention is directed to a process of making enoxaparin sodium, which is heparin depolymerized by alkaline conditions, whereby heparin sodium is subjected to steps a) to g) in order to produce enoxaparin sodium.  Dependent claims 2-4, 8, and 9 further define specific aspects of several of these steps.
Diaz et al. discloses compositions comprising polysaccharides derived from heparin, (i.e. enoxaparin) and methods of making said polysaccharides. (paragraphs 2, 10, and 11) This process involves depolymerizing a quaternary ammonium salt of a benzyl ester of heparin with a base. (paragraph 22) An exemplary process is described for this synthesis. (paragraphs 47-63) This synthetic process involves steps of a) salifying heparin with benzethonium chloride to form benzethonium heparinate, (paragraphs 47-48) b) reacting benzethonium heaprinate with benzyl chloride in methylene chloride in a ratio of 16mL benzyl chloride, 80mL methylene chloride, and 20g benzethonium heparinate, a ratio of roughly 1:4:1, (paragraphs 49-50) c) adding water to the sodium salt of benzyl heparinate and collecting a precipitate of benzyl ester, washing with water, drying under reduced pressure, (paragraphs 51-54) e) depolymerizing the heparin benzyl ester under alkaline conditions, (paragraphs 55-56) and f-g) purifying by bleaching with 30% hydrogen preroxide then sedimenting, washing, filtering, and drying to obtain pure product. (paragraphs 61-63)
Oc recited in step c), it would have been obvious for one of ordinary skill in the art to determine the optimal temperature at which to carry out this precipitation step.
Therefore the invention taken as a whole is prima facie obvious.
	
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. as applied to claims 1-3, 8, and 9 above, and further in view of Debrie et al. (RE38743 cited in PTO-1449)
The disclosure of Diaz et al. is discussed above.  Diaz et al. does not disclose using an inorganic base such as sodium hydroxide in the depolymerization of step e).
Debrie et al. discloses depolymerizing heparin benzyl ester with aqueous sodium hydroxide at a temperature of 62OC for 1 hour at a ratio of 0.9g to 10g heparin benzyl ester, or 0.09 by weight. (column 7 lines 56-67) 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sodium hydroxide depolymerization as the base-catalyzed depolymerization in the process described by Diaz et al.  One of ordinary skill in the art would have found it to be obvious to substitute this inorganic base for the organic base used by Diaz et al. because both of these are seen to perform the same function of depolymerizing heparin.
	Therefore the invention taken as a whole is prima facie obvious.

s 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. as applied to claims 1-3, 8, and 9 above, and further in view of Fei et al. (Foreign patent CN104086674, reference and English machine translation included with PTO-892)
	The disclosure of Diaz et al. is discussed above.  Diaz et al. does not disclose a lyophilization step according to instant claims 10-13.
	Fei et al. discloses a process for preparing enoxaparin sodium salt. (p. 4 paragraph 5) In a final step, alcohol is added to an aqueous solution of the LMWH, and the precipitate is freeze-dried. (p. 6 paragraph 31)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a lyophilization step as described by Fei et al. on the product produced by the method of Diaz et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Fei et al. discloses that this lyophilizaiton step is useful for preparing compositions of enoxaparin sodium. 
	Therefore the invention taken as a whole is prima facie obvious.

Claims 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. as applied to claims 1-3, 8, and 9 above, and further in view of Ingle et al. (Reference included with PTO-1449) in view of Patel et al. (Reference included with PTO-892)
	The disclosure of Diaz et al. is discussed above.  Diaz et al. does not disclose a lyophilization step according to instant claims 10, 11, and 14.
	Ingle et al. discloses that lyophilization is an important step for the stability of enoxaparin. (p. 152 section 5.3) Ingle et al. further cites Patel et al. for data on the stability of enoxaparin under various freezing conditions.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a lyophilization step as described by Ingle et al. on the product produced by the method of Diaz et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Ingle et al. discloses that this lyophilization step is useful for preparing compositions of enoxaparin sodium. It would furthermore have been obvious to use a cryoprotectant, for example 1,2-propanediol at a concentration of 5% or more, in order to protect against loss of activity, as Patel et al. discloses that 1,2-propanediol is useful for this purpose.
	Therefore the invention taken as a whole is prima facie obvious.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        8/5/2021